Melton, Justice,
dissenting.
Remand of this straightforward speedy trial case to the trial court based on a presumption of prejudice where no actual prejudice has even been argued on appeal serves only to delay justice. Accordingly, I dissent.
Neither State v. Porter, 288 Ga. 524 (705 SE2d 636) (2011) nor State v. Pickett, 288 Ga. 674 (706 SE2d 561) (2011), requires this case *869to be remanded to the trial court. In Porter, the case had to be remanded to the trial court because the trial court never even considered one of the Barker factors and an appellate court cannot be the first to apply the full Barker test. In Pickett, the trial court overlooked facts in the record in making its analysis, and the case was remanded in order for the trial court to consider the full panoply of facts. Neither infirmity exists in this case. Here, the trial court used the proper Barker factors and considered the relevant facts, but reached the wrong conclusion. As a matter of law, the trial court erred, and vacating and remanding will only delay the required result. As pointed out in Porter, supra, 288 Ga. at 532 (2) (c) (4), “the weight given to presumed prejudice may be reduced or even eliminated if the State can show that the defense has not, in fact, been substantially impaired.” (Emphasis supplied.) The State has made this showing, and Johnson makes no attempt to identify any impairment whatsoever. Despite this fact, this case is now being remanded to the trial court for what will be, in essence, a rubber stamp.
Decided November 5, 2012.
Paul L. Howard, Jr., District Attorney, Paige Reese Whitaker, Lenny I. Krick, Assistant District Attorneys, for appellant.
Brian A. Hobbs, for appellee.
Justice delayed is justice denied.
I am authorized to state that Justice Benham joins in this dissent.